SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Name of Subject Company) MACKENZIE REALTY CAPITAL, INC., MPF SENIOR NOTE PROGRAM II, LP, MPF REIT FUND I, LLC, MPF BLUE RIDGE FUND II, LLC, MACKENZIE CAMAC, LP,COASTAL REALTY BUSINESS TRUST; AND MACKENZIE CAPITAL MANAGEMENT, LP (Bidders) (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Capital Management, LP MacKenzie Capital Management, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee * For purposes of calculating the filing fee only.Assumes the purchase of 10 Units at a purchase price equal to $275,000 per Unit in cash [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$375.10 Form or Registration Number: SC TO – T/A Filing Party: MacKenzie Capital Management, LP Date Filed: July 12, 2013 [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [X] FINAL AMENDMENT TO TENDER OFFER This Final Amendment to Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by: MacKenzie Realty Capital, Inc., MPF Senior Note Program II, LP, MPF REIT Fund I, LLC, MPF Blue Ridge Fund II, LLC, MacKenzie Camac, LP,Coastal Realty Business Trust (collectively the “Purchasers”) to purchase up to 10 $10,000 Participation Units of LLC Member Interests (the “Units”)in 250 West 57th St. Associates L.L.C. (the “Company”), the subject company, at a purchase price equal to $275,000 per Unit, upon the terms and subject to the conditions set forth in the Offer to Purchase (the “Offer to Purchase”) dated July 12, 2013 (the “Offer Date”) and the related Assignment Form. The Offer resulted in the tender by Unitholders, and acceptance for payment by the Purchases, of a total of 5.4999 Units. Following purchase of all the tendered Shares, the Purchases will own an aggregate of approximately 7.1699 Units, or approximately 1.99% of the total outstanding Units. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:August 27, 2013 MacKenzie Realty Capital, Inc., MPF Senior Note Program II, LP, MPF REIT Fund I, LLC, MPF Blue Ridge Fund II, LLC, MacKenzie Camac, LP, Coastal Realty Business Trust By: MacKenzie Capital Management, LP, Manager/General Partner/Trustee By: /s/ Chip Patterson Chip Patterson, Managing Director MACKENZIE CAPITAL MANAGEMENT, LP By:/s/ Chip Patterson Chip Patterson, Senior Vice President
